Citation Nr: 1710804	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for posttraumatic arthritis of the right ankle. 

2.  Entitlement to a rating in excess of 10 percent for left (minor) shoulder osteoarthritis.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran had active service from January 1973 to 1993. 

In April 2015, the Board denied higher ratings.  Subsequently, the Veteran appealed to the Veterans Claims Court.  In August 2016, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's April 2015 decision.  Pursuant to the JMR, the issues, as well as a claim for TDIU, will be remanded.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

With respect to the claims for the right ankle and left shoulder, the Veteran contends that the disabilities have worsened in severity since his last examination.  As such, another examination is needed to assess his claims. 

With respect to a claim for TDIU, the Veteran has not been provided with adequate VCAA notice nor has the AOJ adjudicated TDIU in the first instance.  Therefore, a remand is needed for due process compliance.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule an examination to assist in determining the current severity of the Veteran's service-connected right ankle and left shoulder disabilities. 

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of the right ankle and left shoulder disabilities that are not already of record.  

3.  Provide the Veteran with VCAA notice regarding the claim for a TDIU and any related development deemed necessary.

4.  After completing all indicated development, readjudicate the issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

